Citation Nr: 0101567	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder, claimed as secondary to a service-connected 
disability.

2.  Entitlement to an initial disability rating higher than 
10 percent for post-operative residuals of a left knee 
injury.

3.  Entitlement to an initial disability rating higher than 
10 percent for post-operative residuals of a right thumb 
injury with traumatic arthritis.

4.  Entitlement to a compensable initial disability rating 
for residuals of a stress fracture of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1992 to April 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and October 
1999 by the Department of Veterans Affairs (VA) Wichita, 
Kansas, Regional Office (RO).   

The Board notes that the appeals for higher evaluations arise 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board has found that additional development of evidence 
is warranted with respect to the claims for a higher initial 
rating for the left knee disorder.  In this regard, the Board 
notes that the veteran has not been afforded a disability 
evaluation examination for the purpose of assessing the 
severity of his knee disorder.  Such an examination is 
necessary to properly rate the disorder, particularly in a 
case where the initial rating is being assigned.  

The Board also notes that the veteran may be entitled to 
separate ratings for arthritis and instability of the knee.  
In a precedent opinion, the VA General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees which 
at least meets the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).  The evidence which is currently of 
record, however, does not reflect whether or not the veteran 
has arthritis in his knee.  

The Board also finds that, in light of the heightened duty to 
obtain medical opinions, the RO should obtain an opinion 
regarding whether the claimed left hand disorder was caused 
or aggravated by the service-connected right thumb disorder.  
For these reasons, further assistance to the veteran with the 
development of evidence is required, and another orthopedic 
examination is required to properly assess the veteran's 
orthopedic disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee 
disorder and to obtain an opinion 
regarding the etiology of any disorder of 
the left hand.  The examination must 
include X-rays of the knees for the 
purpose of determining whether arthritis 
is present.  The claims folder must be 
made available to the examiner for 
review.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. at 206-
7.  The examiner should also offer an 
opinion as to whether the veteran has a 
left hand disorder, and if so, whether 
such a disorder was caused or aggravated 
by the veteran's service-connected right 
thumb disorder.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims.  The RO should readjudicate the 
claim for entitlement to an increased 
rating for the service-connected left 
knee disability in light of DeLuca, and 
determine if a separate rating for 
arthritis of the knee is warranted 
pursuant to VAOPGCPREC 9-98 and 23-97.  
The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative 
or traumatic arthritis.  VAOPGCPREC 9-98.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


